DETAILED ACTION
This Office Action is in response to the Applicants' communication filed on March 15, 2021, which amends claims 1 and 8, cancels 3 and 7, and presents arguments, is hereby acknowledged. Claims 1-2, 4-6 and 8-12 are currently pending and have been examined.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 15, 2021 has been entered.
Notice of Pre-AIA  or AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Arguments
Regarding limitations of Claims of  the instant case in view of the amended Claims and upon further consideration, a new ground(s) of rejection, necessitated by the amendments is made in view of different interpretation of the previously applied references and new prior art as presented in this Office action. Therefore, Applicant’s arguments are moot.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

Claim 1-2 and 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Ha et al. (United States Patent 6,278,405; hereinafter referred to as Ha) in view of Edwards et al. (United States Patent Publication 2019/0319367; hereinafter referred to as Edwards) in further view of Finn et al. (United States Patent Publication 2015/0269474; hereinafter referred to as Finn) and US 20160149315 A1 (Elsherbini).
Regarding claims 1-2, Ha discloses a wireless communication device (i.e., mobile communication terminal), comprising:
 a main body (see figure 2), comprising a housing and an RF signal module (100) accommodated in the housing, as exhibited in figure 2 and disclosed in column 3 lines 11-19 (i.e., the transmitter 102 converts an IF (Intermediate Frequency) signal received from the signal processor 101 to a radio signal and transmits the converted radio signal through the flat antenna 110. The receiver 103 converts a radio signal received through the flat antenna 110 to an IF signal); 
a rotating module (120), being accommodated in the housing and located at one side of the RF signal module (100), as exhibited in figure 2, and comprising a rotor motor (123) and a rotating shaft (shaft of 123), the rotor motor being connected to the rotating shaft for rotating the rotating shaft, as disclosed in column 3 lines 5-8 (i.e., the controller 107 controls the driver 121 to rotate the shaft of the motor 123 by predetermined steps (or angles); and 
., The flat antenna driver 120 rotates the flat antenna 110 under the control of the logic circuit 100. The logic circuit 100 controls the overall operation of the mobile communication terminal), however, Ha fails to disclose wherein the antenna module at least comprises an antenna array for transceiving millimeter wave RF signals and wherein a width of the antenna module ranges from 5 mm to 8 mm.  However, the examiner maintains that it was well known in the art to provide wherein the antenna module at least comprises an antenna array for transceiving millimeter wave RF signals and wherein a width of the antenna module ranges from 5 mm to 8 mm, as taught by Edwards.
            In a similar field of endeavor Edwards discloses an electronic device antenna arrays mounted against a dielectric layer.  In addition, Edwards discloses antennas 40 in wireless communications circuitry 34 may be formed using any suitable antenna types. Antennas 40 can be arranged in phased antenna arrays for handling millimeter wave and centimeter wave communications (see paragraph [0053]). Additionally, Edwards discloses each antenna 40 in phased antenna array 60 may be separated from one or more adjacent antennas 40 in phased antenna array 60 by distance 206. Distance 206 may be, for example, approximately equal to one-half of the wavelength of operation of antennas 40. As an example, dimensions 202 and 204 may be between 3.0 and 5.0 mm, between 2.0 and 6.0 mm, between 2.5 and 5.5 mm, etc. (see paragraph [0112]).
            Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Ha by specifically providing wherein the antenna module at least comprises an antenna array for transceiving millimeter wave RF signals and wherein a width of the antenna module ranges from 5 mm to 8 mm, as taught by Edwards, for the purpose of supporting wireless communications in desired communication bands, such as millimeter wave and centimeter wave communications bands by using known techniques to obtain expected results. 

            In a similar field of endeavor Finn discloses RFID transponder chip modules.  In addition, Finn discloses the antenna module (AM) or transponder chip module (TCM) may be generally rectangular, having four sides, and measuring approximately 8.2 mm.times.10.8 mm for a 6-contact module and 11.8 mm.times.13.0 mm for an 8-contact module. Alternatively, the transponder chip module (TCM) may be round, elliptical, or other non-rectangular shape. When operating in a contactless mode, the antenna module (AM) or transponder chip module (TCM) may be powered by RF from an external RFID reader, and may also communicate by RF with the external RFID reader (see paragraph [0112]).
            Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Ha by specifically providing wherein the antenna module at least comprises an antenna array for transceiving millimeter wave RF signals and wherein a width of the antenna module ranges from 5 mm to 8 mm, as taught by Finn, for the purpose of supporting wireless communications using preferred materials by known techniques to obtain expected results. 
	Edwards further teaches:
	Another antenna module, being accommodated within the housing and located at another side of the RF signal module, wherein the another antenna module is actuated when the antenna module cannot effectively receive an RF signal (Edward: Figs. 1, 3 and [0036]-[0040], [0056]-[0066], a device may have multiple antennas, antennas may locate at different corners of the device, and antenna or a set of antennas may be switched in/out based on communication conditions).
	Edwards does not illustrate explicitly on a switch configuration. However, Elsherbini teaches (Elsherbini: Figs. 2-5, a detection and selection method and mechanism).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Ha with a switch mechanism, as further taught by Elsherbini, for the purpose of enhance mmWave communication (Elsherbini: [0001]-[0002]).
claim 4, Ha, Edwards, and Finn disclose everything as applied above (see claim 1), in addition, Ha discloses wherein the rotating shaft is directly connected to the rotor motor, as disclosed in column 3 lines 5-8 (i.e., the controller 107 controls the driver 121 to rotate the shaft of the motor 123 by predetermined steps (or angles).
Regarding claim 5, Ha, Edwards, and Finn disclose everything as applied above (see claim 1), in addition, Ha discloses wherein the rotating module further comprises a transmission mechanism (signaling), and the rotating shaft is connected to the rotor motor through the transmission mechanism (signaling), as disclosed in column 3 lines 5-8 (i.e., The flat antenna driver 120 rotates the flat antenna 110 under the control of the logic circuit 100. The logic circuit 100 controls the overall operation of the mobile communication terminal).
	Regarding claim 6, Ha, Edwards, and Finn disclose everything as applied above (see claim 1), in addition, Ha discloses wherein the rotating angle of the rotating shaft is not greater than 360 degrees, as disclosed in column 3 lines 41-43 (i.e., the controller 107 rotates the shaft of the motor 123 by specific angles at stated periods using the driver 121, until the shaft is rotated by 360º).
Claims 8-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over in view of Ha in view of Edwards in further view of Finn in further view of Hyslop (United States Patent Publication 2006/0079304) and US 20160149315 A1 (Elsherbini).
Regarding claim 8, Ha discloses a wireless signal communication method, comprising: 
rotating an antenna module (110) within a wireless communication device (i.e., mobile communication terminal), as disclosed in column 3 lines 5-8 (i.e., The flat antenna driver 120 rotates the flat antenna 110 under the control of the logic circuit 100. The logic circuit 100 controls the overall operation of the mobile communication terminal); 
determining the intensity of an RF signal received by the antenna module, as disclosed in column 3 line 64 to column 4 line 3 (i.e., upon power-on in step 401, the controller 107 rotates the shaft of the motor 123 by predetermined steps using the driver 121 to rotate the flat antenna 110, in step 403. Further, the controller 107 detects the RSSI value for each step using the RSSI detector 105, and detects the associated position of the flat antenna 110 using the motor position detector 104); and 
stopping the rotation of the antenna module, as disclosed in column 4 lines 19-21 (i.e., If the detected RSSI value is higher than the reference RSSI value, the controller 107 maintains the present position of the flat antenna 110 in step 411); however, Ha fails to disclose wherein the antenna module at least comprises an antenna array for transceiving millimeter wave RF signals and wherein a width of the antenna module ranges from 5 mm to 8 mm.  However, the examiner maintains that it was well known in the art to provide wherein the antenna module at least comprises an antenna array for transceiving millimeter wave RF signals and wherein a width of the antenna module ranges from 5 mm to 8 mm, as taught by Edwards.
            In a similar field of endeavor Edwards discloses an electronic device antenna arrays mounted against a dielectric layer.  In addition, Edwards discloses antennas 40 in wireless communications circuitry 34 may be formed using any suitable antenna types. Antennas 40 can be arranged in phased antenna arrays for handling millimeter wave and centimeter wave communications (see paragraph [0053]). Additionally, Edwards discloses each antenna 40 in phased antenna array 60 may be separated from one or more adjacent antennas 40 in phased antenna array 60 by distance 206. Distance 206 may be, for example, approximately equal to one-half of the wavelength of operation of antennas 40. As an example, dimensions 202 and 204 may be between 3.0 and 5.0 mm, between 2.0 and 6.0 mm, between 2.5 and 5.5 mm, etc. (see paragraph [0112]).
            Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Ha by specifically providing wherein the antenna module at least comprises an antenna 
For the sake of being explicit, the examiner maintains that it was well known in the art to provide wherein the antenna module at least comprises an antenna array for transceiving millimeter wave RF signals and wherein a width of the antenna module ranges from 5 mm to 8 mm, as taught by Finn.
            In a similar field of endeavor Finn discloses RFID transponder chip modules.  In addition, Finn discloses the antenna module (AM) or transponder chip module (TCM) may be generally rectangular, having four sides, and measuring approximately 8.2 mm.times.10.8 mm for a 6-contact module and 11.8 mm.times.13.0 mm for an 8-contact module. Alternatively, the transponder chip module (TCM) may be round, elliptical, or other non-rectangular shape. When operating in a contactless mode, the antenna module (AM) or transponder chip module (TCM) may be powered by RF from an external RFID reader, and may also communicate by RF with the external RFID reader (see paragraph [0112]).
            Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Ha by specifically providing wherein the antenna module at least comprises an antenna array for transceiving millimeter wave RF signals and wherein a width of the antenna module ranges from 5 mm to 8 mm, as taught by Finn, for the purpose of supporting wireless communications using preferred materials by known techniques to obtain expected results. 
Moreover the modified Ha fails to disclose prompting a user to move the wireless communication device to other place by a display of the wireless communication device, when it is determined that the intensity of the RF signal received by the antenna module rotated by a circle is lower than a set value.  However, the examiner maintains that it was well known in the art to provide prompting a user to move the wireless communication device to other place by a display of the wireless communication device, when it is determined that the intensity of the RF signal received by the antenna module rotated by a circle is lower than a set value, as taught by Hyslop.

            Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Ha by specifically providing prompting a user to move the wireless communication device to other place by a display of the wireless communication device, when it is determined that the intensity of the RF signal received by the antenna module rotated by a circle is lower than a set value, as taught by Hyslop, for the purpose of providing feedback to an end user regarding signal strength and quality as end user adjusts directional antenna to facilitate orientation of wireless broadband device at minimum cost through adjustment of direction of antenna based on signal strength and quality.
	Edwards further teaches:
	Actuating another antenna module when the antenna module cannot effectively receive an RF signal (Edward: Figs. 1, 3 and [0036]-[0040], [0056]-[0066], a device may have multiple antennas, antennas may locate at different corners of the device, and antenna or a set of antennas may be switched in/out based on communication conditions).
	Edwards does not illustrate explicitly on a switch configuration. However, Elsherbini teaches (Elsherbini: Figs. 2-5, a detection and selection method and mechanism).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Ha with a switch mechanism, as further taught by Elsherbini, for the purpose of enhance mmWave communication (Elsherbini: [0001]-[0002]).
	Regarding claim 9, Ha, Edwards, Finn, and Hyslop disclose everything as applied above (see claim 8), in addition, Ha discloses stopping the rotation of the antenna module when it is determined that the intensity of the RF signal received by the antenna module is higher than a set value, as disclosed in column 4 lines 19-21 (i.e., If the detected RSSI value is higher than the reference RSSI value, the controller 107 maintains the present position of the flat antenna 110 in step 411).
	Regarding claim 10, Ha, Edwards, Finn, and Hyslop disclose everything as applied above (see claim 8), in addition, Ha discloses rotating the antenna module to another orientation when it is determined that the intensity of the RF signal received by the antenna module is lower than a set value, as disclosed in column 4 lines 19-23. If the detected RSSI value is higher than the reference RSSI value, the controller 107 maintains the present position of the flat antenna 110 in step 411. Otherwise, if the detected RSSI value is lower than or equal to the reference RSSI value, the controller 107 returns to step 403 (rotate antenna and detect RSSI for each position) to repeat the above procedure). 
	Regarding claim 11, Ha, Edwards, Finn, and Hyslop disclose everything as applied above (see claim 8), in addition, Ha discloses rotating the antenna module by a circle to establish relationships between rotating angle of the antenna module and intensity of the RF signal, as disclosed in column 3 line 87 to column 4 line 6 (i.e., Further, the controller 107 detects the RSSI value for each step using the RSSI detector 105, and detects the associated position of the flat antenna 110 using the motor position detector 104. The controller 107 stores in memory 106 the RSSI value and its associated antenna positional information detected for each step in step 404).
	Regarding claim 12, Ha, Edwards, Finn, and Hyslop disclose everything as applied above (see claim 8), in addition, Ha discloses wherein rotating angle of the antenna module is not greater than 360 degrees, as disclosed in column 3 lines 41-43 (i.e., the controller 107 rotates the shaft of the motor 123 by specific angles at stated periods using the driver 121, until the shaft is rotated by 360º).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHITONG CHEN whose telephone number is (571)270-1936.  The examiner can normally be reached on M-F 9:30am - 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen Pan can be reached on 571-272-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ZHITONG CHEN/